DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the pre-appeal request dated 2/28/22.  The Examiner notes this Office Action is response to the pre-appeal decision dated 5/3/22. 

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 1-5 of the pre-appeal request) with respect to claims 1 and 3-22 have been considered and are persuasive.  Particularly, the Examiner notes the arguments pertaining to the limitations of “wherein the at least one non-volatile memory storage circuit is configured to store a persistent state of the machine learning circuit used to convert the original version of the data set to the transformed data set” differentiate the prior art of record and the claimed invention.   

   2.   REASONS FOR ALLOWANCE
	Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 15, and 20 recites the limitations of (or similar thereof): 
“a translation circuit comprising a machine learning circuit and configured to: 
based on a write memory access, convert an original version of the data set to the transformed data set, and 
based on a read memory access, convert the transformed data set to a reconstructed data set that includes an approximation of the data set that differs from the data set; 
wherein the at least one non-volatile memory storage circuit is configured to store a persistent state of the machine learning circuit used to convert the original version of the data set to the transformed data set; and 
wherein the persistent state of the machine learning circuit comprises a configuration to convert the transformed data set to the reconstructed data set.”

The prior art of record does not teach or render obvious the limitations noted above, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its independent claims.  The Examiner further notes the arguments in the pre-appeal request and the limitations noted above as the reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Hoang (US 20210110244 A1), which teaches the use of a NAND array architecture to realize a binary neural network (BNN) allows for matrix multiplication and accumulation to be performed within the memory array. A unit synapse for storing a weight of a BNN is stored in a pair of series connected memory cells. A binary input is applied on a pair of word lines connected to the unit synapse to perform the multiplication of the input with the weight. The results of such multiplications are determined by a sense amplifier, with the results accumulated by a counter. The arrangement extends to ternary inputs to realize a ternary-binary network (TBN) by adding a circuit to detect 0 input values and adjust the accumulated count accordingly. The arrangement further extends to a ternary-ternary network (TTN) by allowing 0 weight values in a unit synapse, maintaining the number of 0 weights in a register, and adjusting the count accordingly;
Bayat (US 20210232893 A1), which teaches verifying a weight programmed into a selected non-volatile memory cell in a neural memory. In one embodiment, a circuit for verifying a weight programmed into a selected non-volatile memory cell in a neural memory comprises a converter for converting a target weight into a target current and a comparator for comparing the target current to an output current from the selected non-volatile memory cell during a verify operation. In another embodiment, a circuit for verifying a weight programmed into a selected non-volatile memory cell in a neural memory comprises a digital-to-analog converter for converting a target weight comprising digital bits into a target voltage, a current-to-voltage converter for converting an output current from the selected non-volatile memory cell during a verify operation into an output voltage, and a comparator for comparing the output voltage to the target voltage during a verify operation; and
Hoang (US 20210397931 A1), which teaches a non-volatile memory device includes arrays of non-volatile memory cells that are configured to the store weights for a recurrent neural network (RNN) inference engine with a gated recurrent unit (GRU) cell. A set three non-volatile memory arrays, such as formed of storage class memory, store a corresponding three sets of weights and are used to perform compute-in-memory inferencing. The hidden state of a previous iteration and an external input are applied to the weights of the first and the of second of the arrays, with the output of the first array used to generate an input to the third array, which also receives the external input. The hidden state of the current generation is generated from the outputs of the second and third arrays. 

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1 and 3-22 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137